Citation Nr: 1008071	
Decision Date: 03/04/10    Archive Date: 03/11/10

DOCKET NO.  08-30 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to a certificate of eligibility for financial 
assistance in acquiring specially adaptive housing or a 
special home adaptation grant.


REPRESENTATION

Appellant represented by:	Marine Corps League


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel




INTRODUCTION

The appellant served on active duty from August 1950 to 
August 1951.  He served during the Korean Conflict and was 
awarded the Purple Heart Medal.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a May 2007 rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO), in New Orleans, 
Louisiana.  The record reflects that the appellant originally 
requested the opportunity to provide testimony before the 
Board with respect to his claim.  Subsequent to his initial 
request, the appellant withdrew his request for such a 
hearing.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the Veteran's claim so that he is afforded 
every possible consideration.  The issue on appeal is whether 
the criteria for assistance in acquiring specially adapted 
housing or entitlement to a special home adaptation grant 
have been met.  The appellant contends that as a result of 
his service-connected disabilities, he has become immobile.  
That is, he maintains that as a result of the severity of his 
frostbitten lower extremities, he is unable to climb stairs 
or to even lift his feet up to get into a bathtub.  The 
appellant contends that the disabilities that affect his 
lower extremities are equal to the anatomical loss of both 
feet.  He has intimated that his home is not adapted for his 
physical frailties and, thus, asks for assistance from the 
VA.  

To warrant the issuance of a certificate of eligibility for 
assistance in acquiring specially adapted housing, the 
evidence must establish permanent and total service-connected 
disability due to:

(1)  the loss, or loss of use, of both 
lower extremities such as to preclude 
locomotion without the aid of braces, 
crutches, canes or a wheelchair; or

(2)  blindness in both eyes, having only 
light perception, plus the loss of use of 
one lower extremity; or

(3)  the loss, or loss of use, of one 
lower extremity together with the 
residuals of organic disease or injury 
which so affect the functions of balance 
or propulsion as to preclude locomotion 
without the aid of braces, crutches, 
canes or a wheelchair; or

(4)  the loss, or loss of use, of one 
lower extremity together with the loss, 
or loss of use, one upper extremity which 
so affect the functions of balance or 
propulsion as to preclude locomotion 
without the aid of braces, crutches, 
canes or a wheelchair.

38 U.S.C.A. § 2101(a) (West 2002); 38 C.F.R. § 3.809 (2009).  
The term "preclude locomotion" is defined as the necessity 
for regular and constant use of a wheelchair, braces, 
crutches or canes as a normal mode of locomotion although 
occasional locomotion by other methods may be possible.  38 
C.F.R. § 3.809(d) (2009).

A certificate of eligibility for financial assistance in 
acquiring necessary special home adaptations may be issued to 
a appellant with requisite service who is entitled to VA 
compensation for a permanent and total service-connected 
disability, if, (a) the appellant is not entitled to a 
certificate of eligibility for assistance in acquiring 
specially adapted housing under 38 C.F.R. § 3.809; and had 
not previously received assistance in acquiring specially 
adapted housing under 38 U.S.C.A. § 2101(a); and (b) the 
appellant is entitled to compensation for permanent and total 
disability which is (1) due to blindness in both eyes with 
5/200 visual acuity or less, or (2) includes the anatomical 
loss or loss of use of both hands.  This assistance will not 
be available to any appellant more than once.  38 U.S.C.A. § 
2101(b) (West 2002); 38 C.F.R. § 3.809a (2009).

The record indicates that the appellant is service-connected 
for a number of disabilities affecting both lower extremities 
and his back.  His combined disability rating for 
compensation purposes equals 80 percent, and he has been 
assigned a total disability rating based on individual 
unemployability due to his service-connected disabilities 
(TDIU).  The last examination of any of the appellant's 
service-connected disabilities was in 1998 - twelve years 
ago.  Between the time of that examination to a letter 
provided in support of his claim by a VA doctor accomplished 
in August 2007 there are no medical reports or examinations 
of record.  There also are no medical records after August 
2007.  In other words, there is no recent information in the 
record as to whether the appellant was and is totally 
precluded from walking without use of aids, and whether the 
appellant's sense of balance had been affected by his various 
conditions.

VA has a duty to obtain a medical examination or opinion when 
such examination or opinion is necessary to make a decision 
on the claim.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 
2009).  In this instance and upon first blush, it appears to 
the Board that the medical information that would either 
support or refute the appellant's assertions are stale.  
Moreover, clinical findings or comments by medical 
professionals as to a loss or loss of use of the lower 
extremities, as required for an award of entitlement to 
adaptive housing or a grant for adaptive equipment, are not 
of record.  Therefore, the Board finds that a thorough and 
contemporaneous medical examination that takes into account 
the records of prior medical treatment (the complete claims 
file) so that the medical evaluation will be a fully informed 
one should be accomplished.  See Hyder v. Derwinski, 1 Vet. 
App. 221 (1991); Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  It is the Board's opinion that such an examination 
is necessary before an appellate decision on the merits of 
his claim is issued.  

Therefore, to ensure that VA has met its duty to assist the 
claimant in developing the facts pertinent to the claims, and 
to ensure full compliance with due process requirements, the 
case is REMANDED to the RO/AMC for the following development:

1.  The RO/AMC should contact the 
appellant and ask that he identify all 
sources of medical treatment received 
since January 2000, and to furnish signed 
authorizations for release to the VA of 
private medical records in connection 
with each non-VA source identified.  
Copies of the medical records from all 
sources, including VA records, (not 
already in the claims folder) should then 
be requested.  All records obtained 
should be added to the claims file.  If 
requests for any private treatment 
records are not successful, the RO/AMC 
should inform the appellant of the 
nonresponse so that he will have an 
opportunity to obtain and submit the 
records himself, in keeping with his 
responsibility to submit evidence in 
support of his claim.  38 C.F.R. § 3.159 
(2009).

2.  The RO/AMC should schedule the 
appellant for a VA examination.  The 
claims file must be made available to the 
examiner, and the examiner should 
indicate in his/her report whether or not 
the claims file was reviewed.  Any 
indicated tests, including x-rays if 
indicated, should be accomplished.

The examiner should indicate if the 
appellant has the following:

(1)  the loss, or loss of use, of both 
lower extremities, such as to preclude 
locomotion (defined as the necessity for 
regular and constant use of a wheelchair, 
braces, crutches or canes as a normal 
mode of locomotion although occasional 
locomotion by other methods may be 
possible) without the aid of braces, 
crutches, canes, or a wheelchair;

(2)  blindness in both eyes, having only 
light perception, plus the anatomical 
loss or loss of use of one lower 
extremity;

(3)  the loss or loss of use of one lower 
extremity, together with residuals of 
organic disease or injury or with loss of 
use of one upper extremity, which so 
affect the functions of balance or 
propulsion as to preclude locomotion 
without the aid of braces, crutches, 
canes or a wheelchair.

In addition, the examiner should 
determine if the appellant has the 
following:

(1)  blindness in both eyes with 5/200 
visual acuity or less;

(2)  the anatomical loss or loss of use 
of both hands.

The examiner should note that loss of use 
of a hand or a foot will be held to exist 
when no effective function remains other 
than that which would be equally well 
served by an amputation stump at the site 
of election below elbow or knee with use 
of a suitable prosthetic appliance.  The 
examiner should also note whether the 
actual remaining function of the hand or 
foot, whether the acts of grasping, 
manipulation, etc., in the case of the 
hand, or of balance and propulsion, etc., 
in the case of the foot, could be 
accomplished equally well by an 
amputation stump with prosthesis.

The results proffered by the examiner 
must reference the medical evidence of 
record and any inconsistent past 
diagnoses given.  If these matters cannot 
be medically determined without resort to 
mere conjuncture, this should be 
commented on by the examiner in the 
report.  It is requested that the results 
of the examination be typed and included 
in the claims file for review.

3.  The RO/AMC will then review the 
Veteran's claims file and ensure that the 
foregoing development actions have been 
conducted and completed in full, and that 
no other notification or development 
action, in addition to those directed 
above, is required.  If further action is 
required, it should be undertaken prior 
to further claim adjudication.

4.  The RO/AMC will then readjudicate the 
Veteran's claim.  If the benefit sought 
on appeal remains denied, the Veteran and 
his representative should be provided 
with a Supplemental Statement of the 
Case.  An appropriate period of time 
should be allowed for response.

Thereafter, if appropriate, the case is to be returned to the 
Board, following applicable appellate procedure.  The Veteran 
need take no action until he is so informed.  He has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  The purposes of this remand 
are to obtain additional information and comply with all due 
process considerations.  No inference should be drawn 
regarding the final disposition of this claim as a result of 
this action.

The appellant is placed on notice that, pursuant to 38 C.F.R. 
§ 3.655 (2009), failure to cooperate by attending the 
requested VA examination may result in an adverse 
determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 
569 (1991).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


